Citation Nr: 1221271	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-39 381	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an upper back or cervical spine disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease before April 23, 2010 and an initial higher rating from April 23, 2010.

4.  Entitlement to an initial compensable rating for left testicular atrophy with chronic orchialgia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 2000 and from October 2001 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran failed to appear for a hearing before the Board.  As there is no record for postponement, the hearing request is deemed withdrawn.  

The claims of service connection for an upper back or cervical spine disability and for hypertension are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before April 23, 2010, gastroesophageal reflux disease was manifested by recurrent epigastric distress with dysphagia and pyrosis. 

2.  From April 23, 2010, gastroesophageal reflux disease has been manifested by symptoms equating to considerable impairment of health, but not severe impairment of health. 

3.  Left testicular atrophy with chronic orchialgia does not require long-term therapy or 1 to 2 hospitalizations a year or intermittent intensive management.







CONCLUSIONS OF LAW

1.  Before April 23, 2010, the criteria for an initial 10 percent rating for gastroesophageal reflux disease have been met, and from April 23, 2010, the criteria for an initial rating higher than 30 percent for gastroesophageal reflux disease have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2011).

2.  The criteria for an initial compensable rating for left testicular atrophy with chronic orchialgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.115a and b, Diagnostic Codes 7523, 7525 (2011). 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here, service connection for gastroesophageal reflux disease and for left testicular atrophy have been granted, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability and assigning an effective date for the award, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for increase for gastroesophageal reflux disease and for left testicular atrophy, following the initial grants of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the service treatment records and VA records.  

The Veteran himself has submitted private records, such as records from the Lynn Institute of the Rockies.  He has not identified any additionally available evidence for consideration in his appeal. 

VA has also conducted necessary medical inquiry in an effort to substantiate the claims for increase.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in February 2006 and in April 2010.  The Board finds that the examinations are adequate to rate the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is also no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 



The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Gastroesophageal Reflux Disease

In a rating decision in September 2006, the RO granted service connection for gastroesophageal reflux disease and assigned a noncompensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 effective from February 1, 2005. 

While on appeal, in a rating decision September 2010, the RO increased the rating to 30 percent, effective from April 23, 2010.  





Under Diagnostic Code 7346, the criteria for 60 percent rating are pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The criteria for a 30 percent are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The criteria for a 10 percent rating are two or more of the symptoms for the 30 percent rating of less severity.  

On VA examination in February 2006 the Veteran complained of daily chest pain that was worse at night, which was somewhat relieved by antacids.  

Records from May 2007 to August 2009 note atypical chest pain.  In May 2007 the Veteran complained of heartburn a couple times a week with regurgitation, relieved with antacid and without nausea or vomiting.  In June 2007, the Veteran denied having heartburn, weight lose, nausea, vomiting, regurgitation, or gastrointestinal symptoms.  In August 2007, the Veteran was described as healthy appearing. In June 2009, the Veteran was on medication.

Before April 23, 2010, the Veteran complained of chest pain and of heartburn with regurgitation.  The record also shows that he was on medication, which did not control his symptoms, but from June 2007 the record was negative for dysphagia, pyrosis, regurgitation, arm or shoulder pain, or impairment of health.  

The symptoms of heartburn and regurgitation, which are two of the criteria for a 30 percent rating, poorly controlled with medication more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7346, but as considerable impairment of health was not shown, the criteria for a 30 percent rating before April 23, 2010, have not been met. 

From April 23, 2010, the only evidence of record are the findings on VA examination in April 2010.  The Veteran complained of an acid taste in his mouth (dysphagia), particularly at night.  


The Veteran also complained of pain, difficulty swallowing, and feeling like something was stuck in his throat when drinking.  He complained of vomiting two to three times a week without hematemesis.  He also complained of retrosternal burning.  On examination, there is no foul odor from the throat or evidence of oropharyngeal erythema.

Accepting the Veteran's subjective complaints on the VA examination, the finds do not more nearly approximate or equate to severe impairment of health the criteria for the next higher rating under Diagnostic Code 7346.  

Left Testicular Atrophy

In a rating decision in September 2006, the RO granted service connection for left testicular atrophy with chronic orchialgia and assigned a noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic Codes 7523 and 7525, effective from February 1, 2005.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7523, a single, service-connected atrophied testicle is rated as noncompensable.  The criterion for a 10 percent rating is complete atrophy of both testicles. 

After a review of the record, including the February 2006 and April 2010 VA examination reports and the Veteran's post-service treatment records from the 10th Medical Group, the Board finds that the claimant is currently properly rated at 0 percent by operation of law.  In other words, the rating schedule simply does not provide a compensable rating for a single, atrophied testicle, but the schedule does provide compensation for loss of use, which has been awarded in this case and which issue is not on appeal.  






In absence of service-connection for both testicles, there is no legal basis for a compensable rating in this case under Diagnostic Code 7523.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Accordingly, the Board finds that a compensable rating for the left testicular atrophy with chronic orchialgia is not warranted under 38 C.F.R. § 4.115b, Diagnostic Code 7523 at any time during the appeal period. 

As for a compensable rating under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection.

Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year or requiring intermittent intensive management warrant a 10 percent rating.  Where there is evidence of recurrent symptomatic infection, requiring drainage and frequent hospitalization (greater than two times per year) or requiring continuous intensive management, a 30 percent rating is assigned.  

On VA examinations in February 2006 and in April 2010 and in the post-service treatment records from the 10th Medical Group the Veteran was not treated for urinary tract infection at any time during the pendency of his appeal.  On VA examination in April 2010, the Veteran stated that he did not have a problem with urinary function.  

In the absence of evidence of long-term drug therapy, one to two hospitalizations per year, or intermittent intensive management, the criteria for a 10 percent rating. under Diagnostic Code 7525 have not been met at any time during the appeal period.   And the preponderance of the evidence is against the claim for a compensable rating.





Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  



See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

Before April 23, 2010, an initial 10 percent rating for gastroesophageal reflux disease is granted, subject to the law and regulations, governing the payment of a monetary benefit.  

From April 23, 2010, an initial rating higher than 30 percent for gastroesophageal reflux disease is denied.

An initial compensable rating for left testicular atrophy with chronic orchialgia is denied.


REMAND

As for the claim of service connection for upper back or cervical spine disability, the service treatment records show that the Veteran complained of and was treatment for upper back or cervical spine pain.  On VA examination in February 2006, the diagnosis was recurring upper back strain.  The VA e examiner did not render an opinion as to the relationship, if any, between this post-service diagnosis and the in-service upper back and cervical spine pain.  Therefore, the Board finds that a remand for such an opinion is required under the duty to assist.  






As for the claim of service connection for hypertension, the service treatment records documented elevated blood pressure readings on at least one occasion in January 2005 (149/105).  On VA examination in February 2006 VA examination, the VA examiner reported that the Veteran's blood pressure was elevated (140/100 and 144/104).  Furthermore, post-service treatment records starting in May 2007 show the Veteran was diagnosed with hypertension.  Given the above history, the Board also finds that a remand is required to obtain a medical opinion as to the relationship between this post-service hypertension and the documented in-service problems with elevated blood pressure.

Accordingly, the claims are REMANDED for the following actions:

1.  Request the records from the 10th Medical Group at the Air Force Academy since August 2009. 

2.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran currently has a disability of the upper back or cervical spine, and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any  current disability is a progression of upper back or cervical spine pain in service or the development of a new and separate condition. 

The Veteran's file should be made available to the VA examiner. 



3.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hypertension is a progression of at least one elevated blood pressure reading in service or the development of a new and separate condition. 

The Veteran's file should be made available to the VA examiner. 

4.  After completing the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


